DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed April 1, 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1 and 16 are independent.  All of the currently pending claims have been examined in the present Office action.

	

Claim Rejections - 35 USC § 112
4.	The rejection of claims 12 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action has been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 102
5.	Claims 1, 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denver et al., U.S. Patent Application Publication No. 2017/0198581 (“Denver”).
Denver discloses a continuous miner arrangement including a continuous miner (i.e., a “mining head”; paragraph [0014]) and a flexible conveyor system (i.e., a “series of push beams”; paragraph [0014]; an outermost push beam 23 is shown in Figs. 1 and 5) coupled to the continuous miner (see, also paragraph [0003] where the mining head and push beams are described in further detail).  Denver further discloses a system 10 for recovering a stuck continuous miner arrangement from a tunnel (see, e.g., mine 31 in Fig. 1) that it is forming (see, e.g., paragraph [0020] where Denver discusses retrieval of a highwall miner assembly that is “trapped within a collapsed mine”).  The system 10 includes a coupler (e.g., pull beam 17 and/or coupling pins 25; Figs. 5-7) for coupling the stuck continuous miner arrangement to a pulling apparatus (e.g., the hydraulic cylinders 16 and/or the retrieval frame 15 to which the cylinders are mounted).  The pulling apparatus 17 pulls the flexible conveyor system from the tunnel (see, e.g., paragraph [0020]).
With respect to claim 5, the Denver pulling apparatus is fixed or static (at least while the apparatus is being used to recover the stuck mining equipment).
With respect to claims 6-7 and 9, Denver further discloses a support assembly (e.g., retriever platform 11 and/or frame 15; see, e.g., Figs. 2 and 5) including a pair of triangular lateral supports (see support wing braces 13 in Fig. 2).
With respect to claim 10, Denver discloses a base support (e.g., platform 11 and/or frame 15) located opposite the tunnel 31 (see Figs. 1-2).
With respect to claims 11 and 13-14, the Denver pulling apparatus includes a pair of hydraulic rams (i.e., hydraulic cylinders 16) mounted to either side of the continuous miner arrangement (see, e.g., Fig. 6).
With respect to claim 12, the Denver rams 16 are coupled via the coupler to a center portion of the continuous miner arrangement (see, e.g., Fig. 6).
With respect to claim 15, the Denver pulling apparatus is coupled to and pulls an end most conveyor module (i.e., the outermost push beam 23; see, e.g., Fig. 1).
With respect to claim 18, Denver discloses decoupling a conveyor module (i.e., “until the push beam has been recovered”; see paragraph [0022]) and then pulling (i.e., “[a]t this point of recovery, ...” pulling the next module in line; see paragraph [0023]).
With respect to claim 19, Denver discloses pulling and then removing the endmost conveyor module and then pulling again (i.e., pulling the next module in line; see paragraphs [0021] - [0023]).
With respect to claim 20, Denver discloses assembling a support assembly (see, e.g., paragraph [0019]).

Claim Rejections - 35 USC § 103
6.	Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denver as applied to claims 1 and 16 above, and further in view of Rostowski et al., U.S. Patent No. 5,031,752 (“Rostowski”).
As discussed above, Denver discloses all of the limitations of claims 1 and 16.  Denver does not, however, specifically disclose providing guides for guiding the continuous miner arrangement, as recited in claims 2 and 17.
In the same field of endeavor, Rostowski discloses a flexible conveyor system for use with a continuous miner (i.e., a “winning machine”; see col. 1, line 15-21 and col. 4, lines 47-52) and made up of a series of conveyor segments 2 (see Figs. 1-2).  Rostowski teaches providing guides (see, e.g., guide frames 33) to guide the flexible conveyor system. 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Rostowski, to provide the Denver flexible conveyor system with guides, in order to guide the flexible conveyor system and prevent damage that might otherwise be incurred due to contact by system components with walls or obstructions.
With respect to claim 3, the Rostowski guides include rollers (see the running wheels 39 and guide wheels 41 in Figs. 5-6).

7.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Denver as applied to claims 1 and 7 above, and further in view of Delli-Gatti, Jr., U.S. Patent No. 5,992,941 (“Delli-Gatti”).
As discussed above, Denver discloses all of the limitations of claims 1 and 7.  Denver does not, however, specifically disclose a winch, as recited in claim 4.
In the same field of endeavor, Delli-Gatti discloses a continuous miner arrangement including a continuous miner 13 (see Fig. 10A) and a flexible conveyor system (made up of connected conveyor carts 10, 11).  Delli-Gatti teaches the use of a system for recovering a stuck continuous miner arrangement (caused, for example, by a collapse of the roof in either main bore 82 or one of the side bores 94; see col. 8, line 63 - col. 9, line 5).  The system includes a pulling apparatus in the form of a winch (see, e.g., reel 69; Fig. 10B) with a line (retrieval cable 65) that may be attached to the continuous miner 13 (see, e.g., Fig. 6) and each of the conveyor carts 10, 11 (Fig. 7 shows a clamp 71 for attaching the cable 65 to a chassis 17 of one of the carts 10, 11).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Delli-Gatti, to use a winch in place of or in addition to the hydraulic rams of Denver, in order to provide a faster retrieval process.
With respect to claim 8, although Denver discloses lateral supports (which include wing braces 13 and which may further include the retriever platform 11 or portions thereof), Denver does not disclose that such lateral supports extend across a gate road, as recited in claim 8.  
Delli-Gatti, however, further discloses operating the continuous miner arrangement in both a gate road (i.e., mine bore 82) and in one or more tunnels (i.e., side bores 94; see Figs. 10A-10B) each of which extends at an angle from the gate road 82 (see col. 8, line 63 - col. 9, line 5 where Delli-Gatti discusses retrieving a continuous miner arrangement trapped by a roof collapse in either the main bore 82 or one of the side bores 94).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Delli-Gatti, to operate the Denver continuous miner arrangement in a side tunnel extending at an angle from the main gate road, in order to expand the area minable by the Denver continuous miner arrangement.  In the event of a collapse in such a tunnel, it would have been further obvious to arrange the Denver retrieval system in the gate road at the head of the side tunnel, in order to reduce the length of the conveyor train requiring extraction.  Arranged in this manner, the lateral supports of Denver would extend across the gate road, as recited in claim 8.

Response to Arguments
8.	Applicant's arguments submitted with the response filed April 1, 2022, have been fully considered, as addressed below.
	Applicant advances the following argument at page 6 of the response:

In paragraph 8 of the office action, the Examiner alleges that claim 1 defines that the system includes a pulling apparatus for pulling the flexible conveyor system of the stuck continuous miner arrangement from the tunnel.
In contrast, Denver actually discloses the use of a pushing apparatus, which is the direct opposite function of the present invention.

As explained in paragraph [0020] of Denver, the hydraulic “cylinders 16 can push pull beam 17 of assembly 12 forward to thereby push outermost exposed push bear 23 of a highwall miner assembly trapped within a collapsed mine forward for retrieval from the mine.”
Further, as explained in paragraph [0021] of Denver, “the hydraulic cylinders 16 may be independently or simultaneously actuated to push push beam 23 out of the mine face along with other connected parts of the trapped mining equipment contained within the collapsed mine.“
Accordingly, Denver discloses and teaches the use of a pushing arrangement to gush the trapped equipment forward in the mine, whereas the present invention relates to a pulling arrangement for pulling the trapped equipment backward from the mine. Accordingly, the present invention is not anticipated by Denver.

	(underlining in original)


	The examiner disagrees with applicant’s interpretation of Denver.  Although the Denver hydraulic cylinders 16 may push (i.e., expand) to accomplish the extraction process, the overall Denver retrieval and extraction apparatus (see 10 in Fig. 1) is a pulling apparatus that pulls the mining equipment out of the mine.  It is pointed out that Denver Fig. 1 depicts a more or less vertical wall (i.e., a highwall face 30) having a mine entrance (mine 31) formed therein.  The apparatus 10 is braced against the highwall face (via support wing braces 13) so that it can pull the mining equipment out of the mine via the depicted mine entrance.  To do this, a pull beam 17 of the apparatus (see Fig. 6) is attached to the outermost conveyor module (e.g., the push beam 23 in Fig. 6) by using coupling pins 25.  The hydraulic cylinders 16 are fixed to a frame 15 of the apparatus so that they can push against the pull beam 17, causing it to move in a direction away from the highwall face 30, thereby pulling the push beam 23 (and the rest of the attached mining equipment still in the mine) in the same direction.  Thus, contrary to applicant’s assertion, Denver does disclose a pulling arrangement for pulling trapped equipment backward from the mine.  
	With respect to the portion of Denver paragraph [0020] quoted by applicant above, it is believed that Denver is using the term “forward” to refer to a direction out of the mine (see Denver [0022]: “... to move the push beam 23 forward out of the mine ...”).  Also, note that Denver clearly refers, in the paragraph [0020] language above, to accomplishing “retrieval from the mine” and not pushing equipment further into the mine, as suggested by applicant.
It is noted that applicant’s claim language does not recite that the hydraulic cylinder pulls (or retracts), only that the system includes a “pulling apparatus for pulling the flexible conveyor system ... from the tunnel” (claim 1).  As discussed above, the Denver apparatus 10 is clearly such a pulling apparatus.  

	Applicant further argues as follows, on page 7 of the response:

As further explained in paragraph [0025] of Denver, “with the system 10 of the present invention no re-coupling to the next push beam is required until the outermost exposed push beam being retrieved is completely removed.” Accordingly, as the push beams are not coupled together, pulling on the push beam would cause the push beams to come apart with no useful effect whatsoever. Accordingly, it is not possible to modify the system of Denver which works in a completely contrary way to the present invention, to form a pulling arrangement as claimed because pulling the push beams of Denver would result in the system coming apart and being of no use whatsoever.

	It is believed that Denver, in paragraph [0025], is referring to no re-coupling of the pull beam 17 to the next push beam being required and not to an absence of couplings between the individual push beams extending into the mine.  As can be appreciated, recoupling the pull beam 17 to the next push beam would only be required when the outermost exposed push beam is completely removed from the extraction apparatus.

	With respect to applicant’s comments on page 7 of the response concerning cable extraction equipment, it is pointed out that the claims rejected as being anticipated by Denver do not recite a cable or cable extraction equipment.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        15 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672